NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5070-18
                                                                   A-0153-19

VNO 1105 STATE HWY 36,
L.L.C., %STOP & SHOP,

          Plaintiff-Appellant,

v.

TOWNSHIP OF HAZLET,

     Defendant-Respondent.
____________________________

VNO 1105 STATE HWY 36,
L.L.C., BY STOP & SHOP,

          Plaintiff-Respondent,

v.

TOWNSHIP OF HAZLET,

     Defendant-Respondent.
_____________________________

THEODORE J. LAMICELLA, JR.,

     Appellant.
_____________________________
           Argued (A-5070-18) and Submitted (A-0153-19)
           February 24, 2020 – Decided September 20, 2021

           Before Judges Ostrer, Vernoia, and Susswein.

           On appeal from an interlocutory order of the Tax Court
           of New Jersey, Docket Nos. 4038-2013, 8116-2014,
           7353-2015, 2076-2016, and 3935-2017, whose opinion
           is reported at 31 N.J. Tax 112 (Tax 2019).

           David B. Wolfe argued the cause for appellant VNO
           1105 State Hwy 36, L.L.C., %Stop & Shop (Skoloff &
           Wolfe, PC, attorneys; David B. Wolfe, Rebecca L.
           Hutcheon, and Eileen W. Toll, on the briefs).

           Grace Chun argued the cause for intervenor-appellant
           Theodore J. Lamicella, Jr. (Pearlman & Miranda, LLC,
           attorneys; Michael J. Caccavelli, of counsel and on the
           briefs; Grace Chun, on the briefs).

           James H. Gorman argued the cause for respondent
           Township of Hazlet.

           Michelline Capistrano Foster, Deputy Attorney
           General, argued the cause for amicus curiae New Jersey
           Division of Taxation and Monmouth County Board of
           Taxation (Gurbir S. Grewal, Attorney General,
           attorney; Melissa H. Raksa, Assistant Attorney
           General, of counsel; Michelline Capistrano Foster, on
           the brief).

     The opinion of the court was delivered by

OSTRER, J.A.D.

     Tax assessors are not typical municipal officials. Although municipalities

appoint them, N.J.S.A. 40A:9-146, county tax administrators direct them,

                                                                         A-5070-18
                                      2
N.J.S.A. 54:3-16, county tax boards revise and correct their work, N.J.S.A.

54:4-46 to -48, and the State Division of Taxation's Director certifies, regulates,

investigates, and removes them, N.J.S.A. 54:1-25, -35.25, -35.29, -36, -37. Yet,

assessors are also agents of the Legislature. See Ream v. Kuhlman, 112 N.J.

Super. 175, 190 (App. Div. 1970). They implement the Legislature's power of

taxation, see Daniels v. Borough of Point Pleasant, 23 N.J. 357, 360 (1957), by

determining "the full and fair value" of property in their taxing district, N.J.S.A.

54:4-23. In doing so, they also perform "quasi-judicial functions" by applying

"independent judgment." Ream, 112 N.J. Super. at 190.

      The question presented in this appeal is whether, because of their special

place in the governmental firmament, tax assessors are categorically prohibited

from offering expert opinions for taxpayers outside their municipality. We hold

they are not. While such disqualification may be good policy, statutory law and

regulations at present do not require it. We deem it prudent to leave it to others

with policy-making authority to decide whether there ought to be a per se rule

that precludes tax assessors from serving as expert witnesses on behalf of private

interests. By contrast, case-specific conflicts may warrant disqualification. But

those are not present here. Therefore, we reverse the Tax Court's order barring




                                                                              A-5070-18
                                         3
Theodore J. Lamicella, Jr., the Wall Township tax assessor, from testifying for

a Hazlet Township property owner in its tax appeal in Tax Court.

                                       I.

      VNO 1105 State Hwy 36, L.L.C., by Stop & Shop (VNO) owns property

in Hazlet. Formally known as block 65, lot 4, the property includes a vacant

and, per VNO, dilapidated and outdated, retail building. It once housed a

Bradlees discount department store. Each year from 2013 to 2017, VNO filed

direct appeals to the Tax Court, challenging Hazlet's assessments of the

property, which ranged from $4,420,000 (2013) to $4,660,100 (2017).

      To support its contention that Hazlet over-valued the property, VNO

retained Lamicella as its expert witness. Lamicella is a State Certified General

Real Estate Appraiser and a Certified Tax Assessor. In 2016, Lamicella began

working as a deputy tax assessor for Wall, and the following year, he filled a

vacancy for the township's assessor position. His four-year term under N.J.S.A.

40A:9-148 started July 1, 2018.

      Notwithstanding his appointment, Lamicella remained Director of

Appraisal and Litigation Services for Associated Appraisal Group, a private

firm. He held that position since 2010. Lamicella's employment agreement with

Wall expressly allowed Lamicella's employment with Associated Appraisal


                                                                          A-5070-18
                                       4
Group, but it barred him from performing private work in the township through

the firm and conditioned any "outside private employment" on the township

administrator's approval.

      Shortly before the scheduled trial of VNO's tax appeals, Hazlet moved to

bar Lamicella's appraisal report and his testimony. 1 Hazlet contended that a

municipal tax assessor was categorically barred from advancing in the Tax Court

a taxpayer's opposition to another assessor's work.      Hazlet contended that,

because of the role tax assessors play, Lamicella owed a duty of loyalty to tax

assessors generally, which precluded him from taking a taxpayer's side of any

Tax Court matter. Hazlet did not identify any specific confidences of Hazlet or

Wall that Lamicella breached, although it did fault Lamicella for including in

his report a comparable land sale in Wall from 2012.

      VNO opposed the motion, contending that no statute or regulation directly

barred Lamicella's participation, and Hazlet had not presented any case-specific

evidence of a conflict of interest. VNO contended that Lamicella acquired the

information about the 2012 comparable land sale in Wall several years before



1
   The full report is not included in the record. However, in his deposition,
Lamicella opined that the old retail building was obsolete and not suitable for
renovation, and the property's highest and best use involved redeveloping it after
demolishing the existing building.
                                                                            A-5070-18
                                        5
he became assessor. VNO also contended that barring Lamicella violated his

First Amendment rights to free speech.

      In granting the motion, the Tax Court reasoned in a published decision,

VNO 1105 State Hwy 36, L.L.C. v. Township of Hazlet, 31 N.J. Tax 112, 118

(Tax 2019), that to maintain the public's trust, an assessor may appear only on

the government's behalf in Tax Court proceedings. The court noted that an

assessor is "delegated with a quasi-legislative duty of assessing real property in

a fair manner," and must meet a "high level of ethics and professionalism." Ibid.

According to the court, an assessor-as-private-expert could be viewed "as having

some advantage due to an access or ability to obtain taxpayer or property

information not readily available to other real estate appraisers," and that the

perception "would impugn the integrity of any assessment and the significance

of any assessor's role as a quasi-legislative agent of the State." Id. at 130. The

court also expressed concern that the public might assume that assessors favored

clients of attorneys for whom the assessor provided testimony. Id. at 131.

      The court held, "The [Local Government Ethics Law (LGEL), N.J.S.A.

40A:9-22.1 to -22.25,] together with Taxation's guidelines sufficiently support

the proposition that an assessor should not be casting doubt as to the validity or

correctness of an assessment by appearing for a property owner or


                                                                            A-5070-18
                                         6
taxpayer . . . ." Id. at 122. The court specifically cited: N.J.A.C. 18:12A-1.9(l),

limiting assessors' appearances before county boards of taxation; and general

conflict-of-interest prohibitions in the Handbook for New Jersey Assessors, §§

105.02, 106.02 (rev. 2021) (hereinafter Handbook). Id. at 119-20.

      The court also relied on LGEL provisions that bar a local government

officer (which includes an assessor, N.J.A.C. 5:35-2.1(a)(33)) from:

maintaining business interests "in substantial conflict with the proper discharge

of . . . duties in the public interest," N.J.S.A. 40A:9-22.5(a); "us[ing] [one's]

official position to secure unwarranted privileges or advantages for [oneself] or

others,"   N.J.S.A.   40A:9-22.5(c);    "undertak[ing]    any    employment      or

service . . . which might reasonably be expected to prejudice [one's]

independence of judgment in the exercise of . . . official duties," N.J.S.A. 40A:9-

22.5(e); and "us[ing] . . . [one's] public office or employment, or any

information, not generally available to . . . the public" obtained through the

office or employment "for the purpose of securing financial gain" for the officer

or the officer's family or business, N.J.S.A. 40A:9-22.5(g). Id. at 120-21, 125-

26.

      The court also found support for Lamicella's disqualification in the ethics

code of the Association of Municipal Assessors of New Jersey, a voluntary


                                                                             A-5070-18
                                        7
membership organization, stating that "[i]t shall be improper for an assessing

officer to represent a taxpayer in any manner, in any jurisdiction, concerning the

determination of assessments." Id. at 123-24 (citation omitted). Additionally,

the court relied on a 1979 informal Attorney General Opinion stating that it was

likely improper for a sitting "assessor to hold 'a position with a real estate

appraisal firm,'" as the assessor would be privy to confidential information he

could use to benefit clients. Id. at 124 (citation omitted).

      The court rejected the suggestion that it lacked "authority to 'regulate'

assessors," and instead held that it was empowered to "control the type and

nature of testimony to be proffered" and who may offer it, "since it can proceed

in any manner compatible with [Rule] 1:1-2(a)." Id. at 133.

      The court also rejected VNO's contention that disqualifying Lamicella

would violate his First Amendment rights, holding that "public office cas ts

certain responsibilities and restrictions." Ibid. (citing Garcetti v. Ceballos, 547

U.S. 410, 418 (2006)).

      VNO filed a timely motion to reconsider. And one day before the return

date, Lamicella filed a motion to intervene in the Tax Court case. Finding no

flaw in its reasoning, the court denied the reconsideration motion. And, roughly

a month later, the court denied Lamicella's intervention motion. Citing Rule


                                                                             A-5070-18
                                         8
4:33-1, the court held that Lamicella was not entitled to intervene as of right

because he lacked an interest in "the property or transaction which is the subject

of the action"; VNO adequately protected his interest; and his motion was

untimely. Citing Rule 4:33-2, the court denied permissive intervention, noting

again that VNO vigorously argued against Lamicella's disqualification, the court

had already rendered its decision, and Lamicella's expressed desire to create a

record for appellate review did not justify permitting him to intervene.

      By leave granted, VNO appeals from the disqualification order. We also

permitted Lamicella to intervene in VNO's appeal, and we permitted the State

to participate as amicus curiae on behalf of the Division of Taxation and the

Monmouth County Board of Taxation. We subsequently granted Lamicella's

motion for leave to appeal from the order denying his motion to intervene before

the Tax Court.     For purposes of our opinion, we consolidate Lamicella's

individual appeal from the order denying his motion to intervene with VNO's

appeal from the disqualification order.

                                          II.

      No tax law or regulation expressly bars an assessor in one municipality

from testifying in Tax Court for a private taxpayer from another town. And the

LGEL does not categorically prohibit such testimony. Absent case-specific


                                                                            A-5070-18
                                          9
evidence that Lamicella violated a confidence or breached a duty, the Tax Court

exceeded its authority in barring him from testifying.

                                       A.

      The Tax Court misplaced reliance on the Division of Taxation's regulation

and other administrative materials. To interpret a regulation, we use the same

canons of construction that apply to statutes, Essex Cnty. Welfare Bd. v. Klein,

149 N.J. Super. 241, 247 (App. Div. 1977), and look first to the regulation's

plain language, Cruz-Diaz v. Hendricks, 409 N.J. Super. 268, 275-76 (App. Div.

2009) (quoting Jablonowska v. Suther, 195 N.J. 91, 105 (2008)). If that is clear,

our task is done. Cf. In re Kollman, 210 N.J. 557, 568 (2012) (discussing

statutory construction).

      Although the Division's regulation, N.J.A.C. 18:12A-1.9(l), clearly limits

assessors' appearances before county boards of taxation, it says nothing about

appearances before the Tax Court. It states, "No assessor shall appear before

the [county tax] board as an expert witness against another assessor or taxin g

district within the State except to defend the assessment of his or her taxing

district." Ibid.

      True, the Division adopted the regulation in 1974, 6 N.J.R. 205(b) (May

9, 1974), long before the Tax Court's creation, L. 1993, c. 74, § 1 (codified at


                                                                           A-5070-18
                                      10
N.J.S.A. 2B:13-1), so the Division could not have contemplated the issue

presented here when it promulgated the rule. And the Division may well have

"premised" the rule "on ethical and professional concerns," VNO, 31 N.J. Tax

at 119, which could apply equally to Tax Court appearances. But the Division

has chosen not to extend the regulation's reach; and we may not do so in the

agency's place.

      We may not substitute the "spirit of the regulation" for its plain language;

yet, the "spirit of the regulation" guided the 1979 advice from a deputy attorney

general (DAG) to a county board of taxation that an assessor's work for a private

appraisal firm "would appear to violate the ethical principles underlying

N.J.A.C. 18:12A-1.9(l)." See Letter from Harry Haushalter, Deputy Att'y Gen.,

to G. David Hulse, Assistant Sec'y, Ocean Cnty. Bd. of Tax'n, at 3 (Oct. 4,

1979).2 The DAG also assumed that the privately employed assessor could


2
    Although the Tax Court referred to this letter as an "Attorney General
Opinion," it is not a formal opinion and evidently is not published. See Bd. of
Educ. of W. Windsor-Plainsboro Reg'l Sch. Dist. v. Bd. of Educ. of Delran, 361
N.J. Super. 488, 493 n.2 (App. Div. 2003) (distinguishing between formal,
informal, and memorandum opinions of the Attorney General and stating "[o]nly
a 'formal opinion' has precedential value"); Div. of Law & Pub. Safety, Opinions
of the Attorney General of New Jersey, at v-vii (1949 & 1950) (describing
approval process for formal opinions); see also Serv. Armament Co. v. Hyland,
70 N.J. 550, 563 (1976) (suggesting that a formal opinion of the Attorney
General is entitled to greater weight than other expressions of the Attorney


                                                                            A-5070-18
                                      11
inappropriately exploit confidential information that other assessors shared with

him or her. Id. at 2. However, the record here is devoid of evidence that Hazlet's

assessor shared any confidences with Lamicella that he could misuse while

working for VNO.          In any event, the DAG cautioned that "no formal

determination" could be made in the abstract. Id. at 3.

      Nor does the Handbook or the ethics code of the Association of Municipal

Assessors compel Lamicella's disqualification.      The Association is a non-

governmental entity. Its code may persuade policymakers. But it does not bind

Lamicella or the court.

      The Handbook's general prohibition of conflicts begs the question whether

Lamicella was conflicted. The Handbook § 105.02 states:

            [A]n assessor must recognize the need to perform
            competently, diligently, and in conformity with the
            professional ethics that reasonably accompany his
            professional status. In observing professional ethics,
            the assessor must have in mind not only the avoidance
            of activities which will obviously and presently involve
            a conflict with his ethical official duties, but also the
            probability or possibility that such a situation will
            develop . . . .



General's view of the law). And although formal opinions may command our
respect, see Quarto v. Adams, 395 N.J. Super. 502, 513 (App. Div. 2007); State
v. Son, 179 N.J. Super. 549, 553-54 (App. Div. 1981), even those do not bind
us, Pruent-Stevens v. Toms River Twp., 458 N.J. Super. 501, 513 (App. Div.
2019).
                                                                            A-5070-18
                                       12
            [(Second alteration in original).]

And the Handbook § 106.01 simply reiterates the restriction on appearances

before county tax boards and then adds generally, "Assessors should avoid work

activities outside their position as assessor from which a strong presumption of

conflict of interest could be drawn."

      Furthermore, the Handbook is not compelling authority on ethical

precepts governing assessors. We may defer to the Handbook if it reflects how

the Division interprets its own regulations, see Essex Cnty. Bd. of Tax'n v. Twp.

of Caldwell, 21 N.J. Tax 188, 197 (App. Div. 2003), but its own regulations do

not address an assessor's appearance in Tax Court. In any event, the Handbook

does not bind us, Calton Homes, Inc. v. W. Windsor Twp., 15 N.J. Tax 231, 259

(Tax 1995), nor does it command our deference when it addresses issues within

another agency's expertise and authority. Rather, we owe deference to "to the

interpretation of the agency charged with applying and enforcing a statutory

scheme." Hargrove v. Sleepy's, LLC, 220 N.J. 289, 301 (2015).

      And the Legislature has "vest[ed] the [Local Finance] Board with the

overall responsibility of interpreting and enforcing the Local Government Ethics

Law." Abraham v. Twp. of Teaneck Ethics Bd., 349 N.J. Super. 374, 379 (App.

Div. 2002) (first citing N.J.S.A. 40A:9-22.4; and then citing N.J.S.A. 40A:9-


                                                                           A-5070-18
                                        13
22.7). Absent a more specific statute or regulation — and there is none — the

Local Finance Board is the agency to which we owe deference on the local

government ethics issue before us. Ibid. (stating "deference is given to the

special competence and expertise of . . . the Local Finance Board," and

recognizing the Local Finance Board's "special expertise . . . in matters

involving local government affairs").

      Notably, the Division has acknowledged that the LGEL protects the public

from tax assessors' conflicts of interest. 26 N.J.R. 1110(a) (Feb. 22, 1994); 25

N.J.R. 4591(a) (Oct. 4, 1993). In 1993, the Division "delete[d] assessors from

conflict of interest provisions [N.J.A.C. 18:12-4.5 and N.J.A.C. 18:12A-1.18]

that prohibit[ed] a person from having an interest in a revaluation firm engaging

in revaluation work within a county where that person is employed as an

assessor." 25 N.J.R. 4591(a). In defending the proposed change, the Division

noted that a tax assessor often had "multiple employment"; specifically, one

could serve as a tax assessor "in more than one taxing district in the same

county," and "a tax assessor may also appear as an expert property appraisal

witness in a county in which he or she serves as an assessor." 3 Ibid.


3
  On its face, this sentence seems to acknowledge the precise practice at issue
here. But the Division may have intended to refer only to assessors who appear
as expert witnesses on the municipality's side of cases.
                                                                           A-5070-18
                                        14
      However, the Division concluded that the LGEL adequately addressed the

risk of conflicts, stating, "In either situation, the public is protected from a

conflict of interest under the Local Government Ethics Law." Ibid. In adopting

the amendment, the Division reiterated that the LGEL governed assessors as

local government employees, and, citing N.J.S.A. 40A:9-22.5(a), (c), (d) and

(e), the Division stated that the law "prohibited [assessors] from engaging in

certain activities which conflict with the proper discharge of their duties in the

public interest." 26 N.J.R. 1110(a).

      Therefore, we next consider the LGEL and the Local Finance Board's view

of how it affects a tax assessor's freedom to work for a taxpayer.

                                       B.

      The LGEL governs conflicts of interest of local government officials, and

the Local Finance Board implements the LGEL. See Wyzykowski v. Rizas, 132

N.J. 509, 529 (1993) (stating the LGEL "refined the definition of conflict of

interest"); N.J.S.A. 40A:9-22.4 (stating "[t]he Local Finance Board . . . shall

have jurisdiction to govern and guide the conduct of local government officers

or employees regarding violations of the provisions of [the LGEL] who are not

otherwise regulated by a county or municipal code of ethics"). Although courts

look to both the common law and the LGEL to determine if a conflict exists,


                                                                            A-5070-18
                                       15
Shapiro v. Mertz, 368 N.J. Super. 46, 52 (App. Div. 2004), "decisions should be

consistent with the principles of [the LGEL]," Wyzykowski, 132 N.J. at 530.4

And, "[d]etermining whether a conflict exists requires a case-by-case, fact-

sensitive analysis." Randolph v. City of Brigantine Plan. Bd., 405 N.J. Super.

215, 224 (App. Div. 2009).

      The LGEL is intended "to provide a method of assuring that standards of

ethical conduct . . . for local government officers and employees shall be clear,

consistent, uniform in their application, and enforceable on a Statewide basis."

N.J.S.A. 40A:9-22.2(e); see also Grabowsky v. Twp. of Montclair, 221 N.J. 536,

552 (2015) (same). The LGEL is also intended "to provide local officers or

employees with advice and information concerning possible conflicts of interest

which might arise" while performing their duties. N.J.S.A. 40A:9-22.2(e); see

also Mondsini v. Loc. Fin. Bd., 458 N.J. Super. 290, 299 (App. Div. 2019)

(discussing the Local Finance Board's jurisdiction).



4
  Because Hazlet does not contend that Lamicella's work as an expert witness
creates a conflict under the common law, we need not address the question. But
see Wyzykowski, 132 N.J. at 523 (stating that "[a]t common law, '[a] public
official is disqualified from participating in judicial or quasi[-]judicial
proceedings in which the official has a conflicting interest that may interfere
with the impartial performance of his duties as a member of the public body'"
(second alteration in original) (quoting Scotch Plains-Fanwood Bd. of Educ. v.
Syvertsen, 251 N.J. Super. 566, 568 (App. Div. 1991))).
                                                                           A-5070-18
                                      16
      The Local Finance Board promotes these legislative goals when it issues

advisory opinions interpreting the LGEL.      If not governed by a county or

municipal ethics code, a government official may secure "from the Local

Finance Board an advisory opinion as to whether any proposed activity or

conduct would in its opinion constitute a violation of the provisions of [the

LGEL]." N.J.S.A. 40A:9-22.8; see also N.J.S.A. 40A:9-22.7(e) (stating the

Local Finance Board is empowered "[t]o render advisory opinions as to whether

a given set of facts and circumstances would constitute a violation of [the

LGEL]"). Opinions are published when two-thirds of the Local Finance Board's

members approve. N.J.S.A. 40A:9-22.8.

      Confronted with a scenario closely comparable to the one here, the Local

Finance Board stated in a published advisory opinion that the LGEL does not

categorically prohibit a tax assessor from performing work for a taxpayer who

contests an assessment. Local Finance Board, Loc. Gov't Ethics L. Advisory

Op. No. LFB-95-010, at 1-2 (Aug. 19, 1996) (hereinafter Advisory Op. 95-010),

https://www.nj.gov/dca/divisions/dlgs/programs/ethics_docs/all%20public%20

advisory%20opinions.pdf. The opinion-requestor, who was a tax assessor and

county taxation board member, wanted to serve as a non-testimonial expert on

the taxpayer's side. Id. at 1. The assessor, who was also a certified residential


                                                                           A-5070-18
                                      17
real estate appraiser and a certified lead/inspector risk assessor, asked if he or

she "may prepare an appraisal to be used by another appraiser in an appearance

and testimony before a County Board of Taxation and/or the Tax Court." Ibid.

The assessor's proposed appraisals would focus on how lead contamination

affected property value. Ibid. In an apparent reference to N.J.A.C. 18:12A-

1.9(l), the assessor acknowledged "that a sitting tax assessor is not permitted to

testify against another tax assessor at the County Tax Board level and would not

prepare any appraisals involving communities in [redacted] County";5 but the

assessor "advise[d] that the law is silent with regard to testifying in Tax Court

and to preparing reports for same where [the assessor] may not testify before the

Tax Board or Tax Court." Ibid.

      Without addressing restrictions found outside the LGEL, "[t]he [Local

Finance] Board . . . determined that generally a tax assessor would not be in

violation of the Local Government Ethics Law by preparing appraisals for other

appraisal firms, as long as the work is outside of the municipality [the assessor]

serve[s] and is unrelated to matters in the municipality." Id. at 1-2. We discern


5
  The LGEL directs that public advisory opinions "not disclose the name of the
local government officer . . . unless the board . . . so determines." N.J.S.A.
40A:9-22.8; see also N.J.A.C. 5:35-1.5(e). We presume the Local Finance
Board redacted the assessor's county and city, as well as the assessor's name, to
maintain the requester's anonymity.
                                                                            A-5070-18
                                       18
no reason for the opinion to differ if an assessor proposes to be a testimonial

expert, as Lamicella does here. Either way, an assessor takes a taxpayer's side

against another assessor in Tax Court proceedings. The Local Finance Board

concluded the LGEL does not categorically prohibit an assessor from doing so.

      The Local Finance Board highlighted that an assessor may still violate the

law in a specific case. The Local Finance Board cautioned the assessor that the

LGEL bars "employment or service . . . which might reasonably be expected to

prejudice [one's] independence of judgment in the exercise of [one's] official

duties," id. at 2 (quoting N.J.S.A. 40A:9-22.5(e)), and bars using one's "public

office or employment, or any information, not generally available to the

members of the public" acquired through one's public office or employment, to

"secur[e] financial gain for [one]self" or one's family or business, ibid. (quoting

N.J.S.A. 40A:9-22.5(g)). Specifically, the Local Finance Board warned that

there would be a "potential violation" if the assessor used "information . . . not

generally available to the public" that the assessor received as assessor, or if the

assessor's "preparation of appraisals might reasonably be expected to prejudice

[his or her] independence of judgment" as assessor. Ibid.

      Notably, the Local Finance Board did not deem it necessary even to

discuss N.J.S.A. 40A:9-22.5(a) and (c) — provisions the Tax Court invoked here


                                                                              A-5070-18
                                        19
in addition to subsections (e) and (g). Subsection (a) bars maintaining business

interests "in substantial conflict with the proper discharge of . . . duties in the

public interest." And subsection (c) bars "us[ing] [one's] official position to

secure unwarranted privileges or advantages for [one]self or others." By its

plain terms, the provision bars an actual conflict, not a perceived one. And we

have held that "the mere public perception of impropriety does not violate

subsection (c); a violation requires proof that the public official intended to use

his or her office for a specific purpose." Mondsini, 458 N.J. Super. at 305.

Furthermore, the privilege or advantage must be "unwarranted," in other words,

"unjustified or unauthorized, one that would permit the municipal official to

obtain something otherwise not available to the public at large." Id. at 306

(quoting In re Zisa, 385 N.J. Super. 188, 196 (App. Div. 2006)). But "[w]e do

not think . . . being an employee in and of itself is dispositive of whether the

privilege or advantage is 'unwarranted.'" Ibid.

      Although the Local Finance Board stated that the advisory opinion only

applied to the question presented because of the "fact sensitive nature of each

circumstance," Advisory Op. 95-010, at 2, the opinion nonetheless undermines

the Tax Court's view here that the LGEL categorically barred Lamicella's work




                                                                             A-5070-18
                                       20
for VNO in Hazlet. The Local Finance Board opined that a tax assessor does

not automatically violate the LGEL by working for a taxpayer.

      The Supreme Court has made it clear that an agency's advisory opinion is

entitled to our deference, unless it is "plainly unreasonable," In re Election L.

Enf't Comm'n Advisory Op. No. 01-2008, 201 N.J. 254, 262 (2010) (quoting

Reilly v. AAA Mid-Atl. Ins. Co. of N.J., 194 N.J. 474, 485 (2008)), because the

"agency brings experience and specialized knowledge to its task of

administering and regulating a legislative enactment within its field of

expertise," id. at 262, 269 (affirming an agency's interpretation of a statute and

regulations as set forth in the agency's advisory opinion). There is nothing

plainly unreasonable about Advisory Op. 95-010. Therefore, we defer to its

reasoning.

      In doing so, we acknowledge, as did the Local Finance Board, that an

assessor working for a taxpayer may, under a given set of facts, run afoul of the

LGEL. However, this case is remarkable for its lack of case-specific facts.

Hazlet has presented no competent evidence that Lamicella has on VNO's behalf

exploited non-public information that he received — from Wall or Hazlet — as

Wall's assessor. See N.J.S.A. 40A:9-22.5(g). Although Hazlet complains that

Lamicella used a land sale in Wall as a comparable in his report, Hazlet presents


                                                                            A-5070-18
                                       21
no evidence that Lamicella used non-public information, and Lamicella asserted

he learned everything he knew about the 2012 sale long before he became

assessor in 2017.6 The record also does not demonstrate that Lamicella, who

was an appraiser for years before he became assessor, has acted with the specific

purpose to exploit his position as assessor "to secure unwarranted privileges or

advantages." See N.J.S.A. 40A:9-22.5(c).7 Nor has Hazlet demonstrated that

Lamicella's appraisal business "is in substantial conflict with" his duties as

assessor. See N.J.S.A. 40A:9-22.5(a).




6
  The Tax Court expressed concern about an assessor-as-private-expert's access
to taxpayer responses to "Chapter 91 requests" "not readily available to other
real estate appraisers." VNO, 31 N.J. Tax at 130; see also Prime Acct. Dep't v.
Twp. of Carney's Point, 212 N.J. 493, 504 (2013) (describing "Chapter 91"
information requests under N.J.S.A. 54:4-34 for a taxpayer's income
information); 510 Ryerson Rd., Inc. v. Borough of Lincoln Park, 28 N.J. Tax
184, 189 (Tax 2014) (discussing the appropriateness of a protective order to
protect confidentiality of Chapter 91 information). However, it is unclear how
Lamicella's access to such information for Wall taxpayers would affect his
testimony about VNO's property in Hazlet. There is no evidence he utilized
such information in his report in this case.
7
  Hazlet contends, with less than absolute certainty, that Lamicella "might well
have violated" subsection (c) by "using his assessor position to bolster his
credentials to attract private clients." But Hazlet refers to no case or Local
Finance Board advisory opinion that states that a municipal official who is
otherwise permitted to conduct private sector work secures "an
unwarranted . . . advantage[]," N.J.S.A. 40A:9-22.5(c), when he or she informs
potential clients of his or her public sector experience.
                                                                           A-5070-18
                                      22
      One might argue that if an assessor performs a significant amount of

private appraisal work for a particular attorney's clients, that "might reasonably

be expected to prejudice his independence of judgment," N.J.S.A. 40A:9-

22.5(e), at least when it comes to handling matters in the assessor's own

municipality involving the same attorney. But there is no evidence of that, or

any other reason to doubt Lamicella's assessments in Wall, because he helped

challenge one in Hazlet.

      In sum, we conclude the Tax Court erred in finding that the LGEL,

specifically N.J.S.A. 40A:9-22.5(a), (c), (e), and (g), barred Lamicella from

serving as an appraiser for VNO.8 But that does not complete our analysis.

                                       C.

      A trial court has the "inherent authority" to disqualify an expert witness

"to prevent unfair prejudice" to a particular party, In re Pelvic Mesh/Gynecare

Litig., 426 N.J. Super. 167, 192 (App. Div. 2012), and "to protect the integrity

of the adversary process, protect privileges that otherwise may be breached, and



8
  Because we do not find that Lamicella violated the LGEL, we need not reach
the question whether a court would be empowered to prevent a violation by, as
the court did here, barring the government official from taking on certain private
sector work. See N.J.S.A. 40A:9-22.10(c) (stating that the remedies provided
for violating the LGEL "are in addition to all other . . . civil remedies provided
under the law").
                                                                            A-5070-18
                                       23
promote public confidence in the legal system," id. at 197 (Sabatino, J.,

concurring) (quoting Hewlett-Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087,

1092 (N.D. Cal. 2004)). But see Overlook Terrace Corp. v. Excel Props. Corp.,

210 N.J. Super. 420, 426 (App. Div. 1986) (analyzing a motion to disqualify an

expert on conflict-of-interest grounds under Evid. R. 4, now N.J.R.E. 403);

Conforti & Eisele, Inc. v. Div. of Bldg. & Constr., 170 N.J. Super. 64, 72-73

(Law Div. 1979) (relying on attorney-client privilege to bar testimony of the

plaintiff's expert who previously worked for the state agency's counsel in prior,

related litigation). We must decide whether the Tax Court's order may be

grounded in the inherent authority. We conclude it may not.

      Resort to a court's inherent expert-excluding authority "is a drastic

measure that courts should impose only hesitantly, reluctantly, and rarely." In

re Pelvic Mesh, 426 N.J. Super. at 198 (Sabatino, J., concurring) (quoting

Hewlett-Packard, 330 F. Supp. 2d at 1092). The authority is more limited than

the authority to disqualify attorneys. Ibid. Some explain that this is so because

"[e]xperts are not advocates in the litigation but sources of information and

opinions." Id. at 199 (quoting Eng. Feedlot, Inc. v. Norden Laboratories, Inc.,

833 F. Supp. 1498, 1501 (D. Colo. 1993)). But because, realistically, experts,

even if not advocates, are still biased or perceived to be, toward their clients,


                                                                           A-5070-18
                                      24
see Christopher Tarver Robertson, Blind Expertise, 85 N.Y.U. L. Rev. 174, 179,

184-89 (2010) (discussing "the litigant-induced selection, compensation, and

affiliation biases" of experts), we believe there are more persuasive reasons to

restrict a court's inherent expert-excluding authority. First, a party enjoys a

"presumptive right to designate one or more expert witnesses." In re Pelvic

Mesh, 426 N.J. Super. at 196 (Sabatino, J., concurring). Second, the exclusion

of any relevant testimony undermines the search for the truth. Cf. State v. Terry,

218 N.J. 224, 239 (2014) (noting that privileges are narrowly construed on that

basis). Third, the court should tread cautiously when relying on "inherent

power," mindful that the Supreme Court alone may establish rules of practice.

See Liberty Title & Tr. Co. v. Plews, 6 N.J. 28, 43 (1950) (stating the Supreme

Court's rule-making power is exclusive).

      Other courts have not hesitated to disqualify an expert who is retained by,

and receives confidential information from, one party, and then switches sides

to work for the opposing party in the same case. See, e.g., Koch Refin. Co. v.

Jennifer L. Boudreaux MV, 85 F.3d 1178, 1181 (5th Cir. 1996). And in cases

that do not involve such clear side-switching, some federal and state courts still

look for evidence that the expert violated a confidential relationship. They

consider if the movant reasonably believed it had a confidential relationship with


                                                                            A-5070-18
                                       25
the expert in the past and if the movant actually confided in the expert; and they

consider "the public interest in allowing or not allowing an expert to testify ."

Ibid.; see also Hewlett-Packard, 330 F. Supp. 2d at 1092-93; Cordy v. Sherwin-

Williams Co., 156 F.R.D. 575, 580 (D.N.J. 1994); Mitchell v. Wilmore, 981

P.2d 172, 175 (Colo. 1999); W. Va. ex rel. Billups v. Clawges, 620 S.E.2d 162,

167 n.6 (W. Va. 2005) (collecting cases).         The public has an interest in

preventing conflicts and violations of confidences, "ensuring access to expert

witnesses    who    possess     specialized   knowledge,"     and    discouraging

gamesmanship that prevents parties from retaining experts. Cordy, 156 F.R.D.

at 580; see also Hewlett-Packard, 330 F. Supp. 2d at 1095 (discussing the impact

on "the integrity of the adversary process and . . . public confidence in the legal

system" "if experts are permitted to breach confidentiality agreements" and sell

their services to the highest bidder).

      But there is no evidence of side-switching here. And Hazlet presents no

objectively reasonable basis to believe it had a confidential relationship with

Lamicella or that it confided in him. It is not enough for Hazlet to contend

simply that Lamicella is a tax assessor. Nor are we convinced that the public

interest clearly compelled Lamicella's disqualification, where there is no

evidence of a breach of confidences and disqualification would deny VNO the


                                                                             A-5070-18
                                         26
witness of its choice. In sum, there was no basis to invoke inherent authority to

disqualify Lamicella.

                                        D.

      Because we conclude the Tax Court erred in disqualifying Lamicella, we

need not address the argument that his disqualification violated his First

Amendment rights. See Donadio v. Cunningham, 58 N.J. 309, 325-26 (1971)

(stating "a court should not reach and determine a constitutional issue unless

absolutely imperative in the disposition of the litigation").

                                        III.

      Lamicella's appeal from the trial court's order denying his motion to

intervene lacks sufficient merit to warrant extended discussion. See R. 2:11-

3(e)(1)(E). We confine ourselves to the following comments.

      Lamicella did not satisfy his burden to demonstrate grounds for

intervention as of right. See Am. Civ. Liberties Union of N.J., Inc. v. Cnty. of

Hudson, 352 N.J. Super. 44, 67 (App. Div. 2002) (allocating burden). Under

Rule 4:33-1, Lamicella was required to (1) make a "timely application"; (2)

"claim[] an interest relating to the property or transaction which is the subject

of the action"; (3) be "so situated that the disposition of the action may as a

practical matter impair or impede the ability to protect that interest"; and (4)


                                                                           A-5070-18
                                       27
show his interest was not "adequately represented by existing parties." He failed

on all counts.

      He filed his motion after the court decided the disqualification motion and

on the eve of its decision on VNO's reconsideration motion. Although Lamicella

is deeply interested in his disqualification, the "property or transaction which is

the subject of the action" is the tax assessment of 1105 Route 36; he has no

interest in that. While the court's order may have impaired his interest in

testifying in this case, it is not binding on other Tax Court judges. See State v.

Martes, 266 N.J. Super. 117, 120 (Law Div. 1993). Lastly, VNO has adequately

represented his interests, as its interest in his testimony is as strong as his interest

in giving it. See Builders League of S. Jersey, Inc. v. Gloucester Cnty. Utils.

Auth., 386 N.J. Super. 462, 469 (App. Div. 2006).

      Lamicella's claim to permissive intervention fares no better. We review

the trial court's order for an abuse of discretion, City of Asbury Park v. Asbury

Park Towers, 388 N.J. Super. 1, 12 (App. Div. 2006), and find none. A party

may intervene permissively "[u]pon timely application . . . if the claim or

defense and the main action have a question of law or fact in common." R. 4:33-

2. The court may consider if "the intervention will unduly delay or prejudice




                                                                                 A-5070-18
                                         28
the adjudication of the rights of the original parties." Ibid. Here, it suffices that

Lamicella asked to join the fray after the matter was decided.

                                        IV.

      In A-5070-18, the court's order disqualifying Lamicella is reversed. In A-

0153-19, the court's order denying Lamicella's motion to intervene is affirmed.

We do not retain jurisdiction.




                                                                               A-5070-18
                                        29